DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          CRAIG ANDERSON,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D17-1893

                               [October 5, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 502008CF011256B.

   Craig Anderson, Punta Gorda, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CONNER and KLINGENSMITH, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.